DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Response to Amendment

The Applicant's amendment received on 2/28/2021 has been entered and made of record.  Claims 14-15, 17-19, 21-26, 28-40 are pending in this application.  Claims 1-13, 16, 20, and 27 have been cancelled. Claims 36-40 are new.



Response to Remarks/Arguments


Please refer to the following references cited in the Non-Final Office Action Dated 10/16/2020:

Yamasaki (US 2015/0007841 A1)
Mombourquette (US 6,035,860)
Smeragliuolo (US 2013/0298926)

The Applicant’s arguments, on pages 6 through 8 of the Remarks section filed on 2/28/2021 are fully considered, with respect to independent claims 14, 29, 36 and dependent claims therefrom.

 Independent claim 14 has been rejected under 35 U.S.C. § 103(a) as being unpatentable over Yamasaki in view of Mombourquette


The Applicant argues: Neither Yamasaki nor Mombourquette teach “a cradle attached to the vertical stand member; wherein, the cradle is adapted to receive or hold an external device”, and therefore, withdrawal of the rejection for claim 14 is requested.

Double Patenting rejection is levied in this Office Action.

The Applicant argues:  Dependent claims from independent claim 14 are allowable by virtue of claim 14 not being rejectable.

The Examiner responds:  Since, at this time, claim 14 is not allowable, due to the Double Patenting rejection, dependent claims therefrom are not allowable solely based on the allowability of an independent claim.

Independent claim 29 has been rejected under 35 U.S.C. § 103(a) as being unpatentable over Yamasaki in view of Mombourquette and further in view of Smeragliuolo.

The Applicant argues: Neither Yamasaki, Mombourquette, nor Smeragliuolo teach “a cradle attached to the vertical stand member; wherein, the cradle is adapted to receive or hold an external device”, and therefore, withdrawal of the rejection for claim is requested.

The Examiner agrees; and finds no reference which teaches these limitations in combination with the other limitations cited in independent claim 29.  However, claim 29 

The Applicant argues:  Dependent claims from independent claim 29 are allowable by virtue of claim 29 not being rejectable.

The Examiner responds:  Since, at this time, claim 29 is not allowable, due to the Double Patenting rejection, dependent claims therefrom are not allowable solely based on the allowability of an independent claim.


35 USC 102/103 rejections

No prior art rejections are provided at this time in this Office Action.

Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 


Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,477,937 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in 10,477,937 B2 are duplicated in claim 14 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of U.S. Patent No. 10,477,937 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in 10,477,937 B2 are duplicated in claim 29 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

15/978248 (Instant Application)
10,477,937 B2
14.  A system to color a nail, comprising: a vertical stand member; an applicator unit coupled to the vertical stand member, 
1. An apparatus to apply a material to a nail, comprising: a receiving unit adapted to hold an external device; wherein, the 
17. The apparatus of claim 1, further comprising, a motor mechanically integrated within or coupled to the applicator unit; wherein, in operation, the motor controls movement of the applicator unit to apply the material to decorate the nail.
29.  A system to paint a target, comprising: a vertical stand member; an applicator unit coupled to the vertical stand member; wherein, when in operation, the application unit applies a material to paint the target; a positioning unit operably coupled to the applicator unit; wherein, in operation, the positioning unit facilitates positioning of the target relative to the applicator unit; a cradle attached to the vertical stand member; wherein the cradle is configured to receive or hold a portable electronic device; a processing unit: a memory unit 
1. An apparatus to apply a material to a nail, comprising: a receiving unit adapted to hold an external device; wherein, the receiving unit comprises a cradle or a receptor which receives and holds the external device therein; a vertical stand member; an applicator unit to apply the material to the nail coupled to the vertical stand member; a position aiding unit operably coupled to the applicator unit; wherein, the position aiding unit is removable; wherein the receiving unit is disposed on a side of the vertical stand member above the position aiding unit; 
    2. The apparatus of claim 1, wherein, 
the external device includes a portable 
electronic device. 






Claim 14 cites a motor, a vertical stand member, applicator unit which applies material to color the nail, a finger positioning unit, and a cradle; all of which are listed in claims 1 and 17 of 10,477,937 B2.

Claim 29 cites a vertical stand member, applicator unit which applies material to paint a target (i.e. nail), a positioning unit, a cradle to receive/hold a portable electronic device; all of which are listed in claims 1 and 2 of 10,477,937 B2. 


Allowable Subject Matter

Claims 36-40 are allowed.

Claims 15, 17-19, 21-26, 28, and 30-35 are objected to as being dependent upon rejected base claims of 14 and 29 due to double patenting, but would be allowable if the double patenting rejection for claims 14 and 29 are overcome.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675